                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION


BEATRICE AMADI, et al.,

      Plaintiffs,

v.                                            CASE NO. 8:17-cv-2191-T-02JSS

ACE HOMECARE, LLC, et al.,

      Defendants.
                                       /


                                  ORDER

      This cause comes before the Court on Plaintiff’s Second Motion for Default

Judgment Against Ace Homecare, LLC (Dkt. 24), and Plaintiffs’ Supplemental

Memorandum (Dkt. 26), which were referred to the magistrate judge. The

magistrate judge issued a report recommending the motion be denied and the

complaint be dismissed without prejudice. (Dkt. 27).

      For the reasons explained in the report and recommendation, the magistrate

judge’s recommendation is approved and affirmed in all respects.

      1)     Plaintiff’s Second Motion for Default Judgment Against Ace

Homecare, LLC (Dkt. 24) is denied.
      2)    The complaint (Dkt. 1) is dismissed without prejudice. Plaintiff has

filed an amended complaint at docket 28.

      DONE AND ORDERED at Tampa, Florida, on December 10, 2018.



                                 s/William F. Jung
                               WILLIAM F. JUNG
                               UNITED STATES DISTRICT JUDGE


COPIES FURNISHED TO:
Counsel of Record




                                       -2-
